DETAILED ACTION
                                                       Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .                                                                 Election/RestrictionsApplicant's election with traverse of Group I (Claims 1-10) in the reply filed on (6-28-2022) is acknowledged. The traversal is on the ground(s) that the restriction is improper due to the grouping of claims potentially causing a double patent. This is not found persuasive because applicant’s grouping resulted in claim that had no novel feature(s) or advantages over the prior art of Weyant et al. (US-2011/0,301,287, hereinafter Weyant). The requirement is still deemed proper and is therefore made FINAL. Groups II-IV (Claims 11-20) are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention(s), there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on (6-28-2022).
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: Currently (Fig. 1) has the reference character(s) “A” and “M” and the specification of the instant application is silent regarding these two reference character(s). Accordingly, corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.                                                       Claim Objections
Claims 1-10 are objected to because of the following informalities:  
Currently claim 1 reads “feeding items containing fiber composite material into an impact reactors…” It should read “feeding items containing fiber composite material into an impact reactor.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention. 
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

A.) Claim(s) 1-2, & 5-10 is/are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over Weyant et al. (US-2011/0,301,287, hereinafter Weyant)Regarding claim 1, 	
A method of reprocessing fiber composite materials, the method comprising: 
feeding items containing fiber composite material into an impact reactors and comminuting the items by mechanical loading, 
wherein the comminution is carried out in such a way that fiber needles with adhering matrix are produced as a comminution product.
Weyant teaches the following:
([0024]) teaches that a disclosed method to break down composite material may include, as non-limiting examples, shredding, crushing, chopping, cutting, ripping, tearing, pounding, grinding or otherwise degrading a composite material to form small pieces of composite material. ([0026]} teaches that the composite material used in a disclosed method recycles pre-existing composite products or raw materials that are waste, surplus or damaged beyond usefulness. Non-limiting examples of sources of such materials include cured or uncured scrap and rovings from fiberglass and fiber reinforced plastic manufacturers and product manufacturers boat hulls and other marine equipment, composite turbine blades, including windmill blades, and aircraft parts.
([0027]) teaches that in some cases, the composite material is too large to fit into the shredder or grinder, Therefore, the methods of the disclosure may include crushing, cutting, chopping, ripping, tearing or otherwise reducing large pieces of composite material to a size and shape that fits into a commercial or industrial shredder, crusher, chopper or grinder. ([0033]) teaches that as described herein, a method of the disclosure comprises making or forming solid composite products with particles of composite material. The composite material may be "recycled" material produced by the break down process disclosed herein. As such, the recycled particles produced in this process are understood to be a composite particle that comprise a both the matrix and fiber from the original products recycled.
Regarding claim 2, 	
Wherein said comminution product contains fiber needles with a fiber length of 0.1 mm to 20 mm.
Weyant teaches the following:
([0032]) teaches that the disclosed grinding process produces particles with an average fiber length of about one eighth of inch or less. Where one inch is 3.175 mm
Regarding claim 5-6, 	
Wherein said impact reactor has ejection openings
Wherein said ejection openings are covered with slotted or perforated cover plate
Weyant teaches the following:
([0036]) teaches that in many cases, the mixture is disposed, placed or poured into a form or mold the mixture is extruded into a form or closed molding. As such, the extrusion of the mixture into a mold implies the use of an impactor that an ejection opening and die (i.e. cover with slotted or perforated cover plate).
Regarding claim 7-8, 	
Wherein said fiber composite materials contain at least one of glass fibers, carbon fibers, basalt fibers and aramid fibers
Wherein said comminution product contains carbon fibers with adhering finish and adhering matrix.
Weyant teaches the following:
([0026]) teaches that Non-limiting examples of fiber materials include fiberglass, graphite, carbon, nylon, and KEVLAR® and other synthetic fibers.
Regarding claim 9, 	
Wherein the items are sent for pre-comminution prior to comminution in said impact reactor
Weyant teaches the following:
([0027]) teaches that in some cases, the composite material is too large to fit into the shredder or grinder. Therefore, the methods of the disclosure may include crushing, cutting, chopping, ripping, tearing or otherwise reducing large pieces of composite material to a size and shape that fits into a commercial or industrial shredder, crusher, chopper or grinder. Noting, that the cutting of larger objects prior to their further shredding and crushing is understood to act as applicant’s pre-comminution. Highlighting, (Pg. 7, ¶2) of the instant application’s specifications defines and details the applicant’s pre-comminution step. 
Regarding claim 10,
Wherein said comminution product is mixed with a new matrix and processed to form molded parts.
Weyant teaches the following:
([0034]) teaches that the particles produced in accordance with the disclosure may be stored separately or in mixture with one or more agent. Non-limiting examples of agents include dry binders, fillers, catalysts, reinforcements, and strengthening agents suitable for use in forming a composite product. ([0037]) teaches that additional non-limiting examples of components include aggregate solid particulates, aggregate rock, gravel, sand, wood, textiles, pipes, rods, bars, fibers, metals, honeycombs, spacers, fillers, resin, recycled resin, plastic resin, catalysts, recycled polymers, paper fibers, binders, cement, magnesium oxide, water, cement, limestone, granite, chemical additives, and combinations thereof. As such, the resin implemented in understood to act as applicant’s new matrix.                                      Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
C.) Claim(s) 3, is/are rejected under 35 U.S.C. 103 as being unpatentable over Weyant as evidenced by Wikipedia’s Article on Mesh (Mesh, 2016, hereinafter WAOM)Regarding claim 3, 	
Wherein a grading curve is determined in relation to a quantity of the comminution product by using a mesh analysis
Regarding claim 3, Weyant teaches the entirety of claim 1 including a method for producing particles of fiber and resin from fiber-resin composite materials are disclosed. The particles may be combined with a resin system and optionally combined with fillers, binders or reinforcements to produce new cured solid composite products. Weyant also teaching that the composite materials are sorted for size and content prior to processing as disclosed herein, ([0028]). Weyant is silent on details regarding the sorting system implemented. In analogous art for a measurement of particle size often used in determining the particle-size distribution of a granular material, WAOM suggests details regarding implementing meshing analysis as a means to grade granular material, and in this regard WAOM teaches the following:
(Abstract) teaches that Mesh is often used in determining the particle-size distribution of a granular material. Adding that sieves sizes, for example the series 80mm, 63, 40, 31.5, 20, 16, 14, 10, 8, 6.3, 4, 2.8, 2 mm is routinely available in many European countries or the series with the larger steps 63, 31.5, 16, 8, 4, 2, 1 mm, 500 μm, 250, 125, 63 μm is commonly used to grade aggregates in the construction industry
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the production method and apparatus for manufacturing particles of fiber and resin from fiber-resin composite materials are disclosed. The particles may be combined with a resin system and optionally combined with fillers, binders or reinforcements to produce new cured solid composite products. Weyant is silent on details regarding the production cycle of Weyant. By utilizing mesh analysis as a means for grading the granular material, as taught by WAOM. Highlighting, implementation of mesh analysis provides a means for determining the particle size distribution implemented, (Abstract). Additionally and/or alternatively, the use of known technique to improve similar devices (methods, or products) in the same way and/or the application of a known technique to a known device (method, or product) ready for improvement to yield predictable results allows the recitation of KSR case law. Where, "A person of ordinary skill has good reason to pursue the known option within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense." KSR int'l Co. v. Teleflex Inc., 127 S. Ct. 1727, 82 USPQ2d 1385 (2007). 
D.) Claim(s) 4-6, is/are rejected under 35 U.S.C. 103 as being unpatentable over Weyant in further view of Richard Baker (US-5,681,194, hereinafter Baker)
Regarding claim 4, 	
Wherein said comminution product is discharged from said impact reactor continuously.
Regarding Claim 4, Weyant teaches the entirety of claim 1 including a method for producing particles of fiber and resin from fiber-resin composite materials are disclosed. The particles may be combined with a resin system and optionally combined with fillers, binders or reinforcements to produce new cured solid composite products. Weyant is silent on details regarding the production cycle. In analogous art for the production of a recycled fiber reinforced resin containing product comprising a quantity of fiber reinforced resin pieces, Baker suggests details regarding the regarding the production cycle, namely regarding the impact reactor utilized, and in this regard Baker teaches the following:
(Col. 6, lines 54-56) teaches that material will then be ready for transportation in an economical manner. However, the invention is equally applicable to continuous operation of the shredder in conjunction with the remaining steps yet to be described.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the production method and apparatus for manufacturing particles of fiber and resin from fiber-resin composite materials are disclosed. The particles may be combined with a resin system and optionally combined with fillers, binders or reinforcements to produce new cured solid composite products. Weyant is silent on details regarding the production cycle of Weyant. By utilizing a continuous operation for discharging the comminuted product, as taught by Baker. Highlighting, the implementation of a continuous operation for discharging the comminuted product, provides a means for continuous extrusion of a mixture through an extrusion nozzle 54, (Col. 8, lines 8-10). Additionally, and/or alternatively the case law for structural limitations in method claims may be recited. Where, it has been held that to be entitled to weight in method claims, the recited structure limitations therein must affect the method in a manipulative sense, and not to amount to the mere claiming of a use of a particular structure. Ex parte Pfeifer, 1962 C.D. 408 (1961). Additionally, and/or alternatively the case law for sequential vs simultaneous steps may be recited, where, in general, the transposition of process steps or the splitting of one step into two, where the processes are substantially identical or equivalent in terms of function, manner and result, was held to be not patentably distinguish the processes. Ex parte Rubin, 128 USPQ 440 (Bd. Pat. App. 1959). 
Regarding claim 5-6, 	
Wherein said impact reactor has ejection openings
Wherein said ejection openings are covered with slotted or perforated cover plate

    PNG
    media_image1.png
    290
    217
    media_image1.png
    Greyscale
Regarding Claim 5-6, Weyant teaches the entirety of claim 1 as detailed above in claim 4. Weyant also teaching that the mixture produced may be extruded into a form or closed molding. Weyant is silent on details regarding the production equipment. In analogous art for the production of a recycled fiber reinforced resin containing product comprising a quantity of fiber reinforced resin pieces, Baker suggests details regarding the regarding the production cycle, namely regarding the impact reactor utilized, and in this regard Baker teaches the following:
(Col. 8, lines 25-27) teaches that the semi-plastic material M exiting from the nozzle 54 in FIG. 4, comprises the basic raw material product manufactured in the accordance with the invention.  Additionally, as depicted in (Fig. 6) and recreated here is an enlarged cut away perspective of the mixing chamber, and, exit nozzle. As highlighted, the nozzle is shown to comprise a ejection openings that is slotted or perforated, with a total of four slots being depicted. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the production method and apparatus for manufacturing particles of fiber and resin from fiber-resin composite materials are disclosed. The particles may be combined with a resin system and optionally combined with fillers, binders or reinforcements to produce new cured solid composite products. Weyant is silent on details regarding the production cycle of Weyant. By utilizing an impact reactor and extrusion device that comprises an opening that is perforated, as taught by Baker. Highlighting, implementation of impact reactor and extrusion device that comprises an opening that is perforated provides a means for extruding the mixture in a still semi-plastic state, (Col. 8, lines 8-9). Additionally, and/or alternatively the case law for sequential vs simultaneous steps may be recited, where, in general, the transposition of process steps or the splitting of one step into two, where the processes are substantially identical or equivalent in terms of function, manner and result, was held to be not patentably distinguish the processes. Ex parte Rubin, 128 USPQ 440 (Bd. Pat. App. 1959). Additionally, and/or alternatively the case law for making separable may be recited. Where, the claimed structure, a lipstick holder with a removable cap, was fully met by the prior art except that in the prior art the cap is "Press fitted" and therefore not manually removable. The court held that "if it were considered desirable for any reason to obtain access to the end of [the prior art's] holder to which the cap is applied, it would be obvious to make the cap removable for that purpose, In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961).
E.) Claim(s) 6, is/are rejected under 35 U.S.C. 103 as being unpatentable over Weyant in further view of Wikipedia’s Article on Extrusion (Extrusion, 2017, hereinafter WAOE)Regarding claim 6, 	
Wherein said ejection openings are covered with slotted or perforated cover plate
Weyant teaches the following:
([0036]) teaches that in many cases, the mixture is disposed, placed or poured into a form or mold the mixture is extruded into a form or closed molding. 

    PNG
    media_image2.png
    372
    216
    media_image2.png
    Greyscale
Regarding Claim 6, Weyant teaches the entirety of claim 1 including a method for producing particles of fiber and resin from fiber-resin composite materials are disclosed. The particles may be combined with a resin system and optionally combined with fillers, binders or reinforcements to produce new cured solid composite products. Weyant utilizing an extruder as a means for molding. Weyant is silent on details regarding the extruder’s ejection opening. In analogous art for extruding various type of materials, including composites, WAOE suggests details regarding the extrusion apparatus, in particular specifics regarding extruder’s ejection opening, and in this regard WAOE teaches the following:
 (Abstract) that extrusion is a process used to create objects of a fixed cross-sectional profile. A material is pushed through a die of the desired cross-section. Alternatively, and/or additionally, WAOE shows the implementation of a breaker plate. The breaker plate also acts as a cover plate for an ejection opening that is slotted or perforated. 	Highlighting, it is understood that extruding a mixture into a mold implies the use of an impactor on an ejection opening and die (i.e. cover with slotted or perforated cover plate).

    PNG
    media_image3.png
    342
    1010
    media_image3.png
    Greyscale
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the production method and apparatus for manufacturing particles of fiber and resin from fiber-resin composite materials are disclosed. The particles may be combined with a resin system and optionally combined with fillers, binders or reinforcements to produce new cured solid composite products. Weyant is silent on details regarding the production cycle of Weyant. By utilizing an extruder that comprises an ejection opening that is covered with slotted or perforated cover plates, as taught by WAOE.  Highlighting, implementation of an extruder that comprises an ejection opening that is covered with slotted or perforated cover plates provides a means for shaping the extruded material, (Abstract, & Fig. of extrusion of round blank through die)
	                                                              Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kenneth Pagden (US-6,322,731) – teaches a substantially continuous method for forming a structural panel of indefinite length is disclosed. The method includes the steps of preparing a settable mixture, conveying the mixture in a flowable state to a load chamber, progressively forcing the mixture from the load chamber through an inlet toward an outlet of an open-ended mold chamber by a compression device at least partially curing the mixture within the mold chamber.
https://web.archive.org/web/20161020222134/https://extrusioncontrol.com/products/filtration/breaker-plates/ - depicted breaker plates noting that they are slotted and perforated.
https://web.archive.org/web/20161104205125/https://bhtool.com/extrusion-breaker-plates.htm - teaches that extrusion breaker plates are engineered to immediately increase throughput by preventing compound leakage and eliminating dead spots.  
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrés E. Behrens Jr. whose telephone number is (571)-272-9096.  The examiner can normally be reached on Monday - Friday 7:30 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on (571)-270-7001.  The fax phone number for the organization where this application or proceeding is assigned is (571)-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866)-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800)-786-9199 (IN USA OR CANADA) or (571)-272-1000.
/Andrés E. Behrens Jr./Examiner, Art Unit 1741                      
/KELLY M GAMBETTA/Primary Examiner, Art Unit 1715